J-S07031-20

                                  2020 PA Super 118

    M.B.S.,                                    :  IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    W.E.,                                      :
                                               :
                      Appellant                : No. 3087 EDA 2019

                Appeal from the Order Entered October 1, 2019
                in the Court of Common Pleas of Bucks County
                    Civil Division at No(s): No. 2018-60481

BEFORE:       NICHOLS, J., KING, J. and STRASSBURGER, J.*

OPINION BY STRASSBURGER, J.:                              FILED MAY 19, 2020

        W.E. (Mother) appeals from the order entered October 1, 2019, which

granted sole legal custody of O.S., who was born in May 2002, to M.B.S.

(Father). We dismiss this appeal as moot.

        This case has a complex procedural history, which we summarize by

way of background.         Mother and Father, who have been divorced since

2005, had been sharing physical and legal custody of O.S. pursuant to a

June 25, 2018 order of court.              On January 28, 2019, Mother filed a

protection from abuse (PFA) petition against Father following an incident at

her home the previous night.1 Mother’s petition was granted, a temporary

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Although some of the facts and issues are intertwined, the custody matter
(A06-18-60481-C) and the PFA matter (A06-18-60481-A-40) are separate
matters under separate statutes and listed on separate dockets. Mother
(Footnote Continued Next Page)
J-S07031-20


PFA order was entered against Father, and a hearing was scheduled for

February 6, 2019.2 Mother, Father, O.S., and a neighbor testified at the PFA

hearing about the January 27, 2019 argument between Mother and Father.

At that time, O.S. was 16 years old and in the 10th grade.        He has a

diagnosis of Pediatric Automimmune Neuropsychiatric Disorder Associated

with Streptococcal Infections (PANDAS) and Obsessive-Compulsive Disorder

(OCD).3      Mother’s attorney challenged O.S.’s competence at the PFA

hearing, but following questioning to assess his competence, the trial court

determined that O.S. understood “the seriousness and importance of the

oath and the consequences for testifying falsely.”     Trial Court Opinion,

11/15/2019, at 2. Following the hearing, the trial court denied Mother’s PFA

petition.

      The PFA matter did not conclude with the denial of Mother’s petition,

as on the day prior to the PFA hearing, Mother had filed a petition for
(Footnote Continued) _______________________

only appealed from the October 1, 2019 order in the custody matter, and did
not move to admit any documents or incorporate any testimony from the
PFA matter into the custody matter. Thus, the transcripts from the PFA
matter are not part of the certified record in the custody matter on appeal.
The same trial judge, the Honorable Alan Rubenstein, presided over both
matters.

2 On February 1, 2019, Father filed a PFA petition against Mother. His
request for temporary PFA relief was denied, but the trial court scheduled a
hearing on the petition alongside Mother’s petition.        However, Father
ultimately withdrew his PFA petition.

3 The parties dispute whether O.S. is also on the autism spectrum; Mother
insists that he is, but Father disagrees.



                                          -2-
J-S07031-20


contempt alleging that Father violated the temporary PFA order on February

1, 2019.    Id. at 3.   On February 27, 2019, the trial court conducted a

hearing on Mother’s petition for contempt. At the conclusion of the hearing,

the trial court denied the petition, but sua sponte granted Father sole legal

and physical custody of O.S. on a temporary basis. Id. According to the trial

court, it did so because during the hearing, O.S. testified that a few days

after the February 1, 2019 incident between his parents, Mother and O.S.

were arguing, and Mother threatened to crash the car she was driving with

him in it and kill him. Id. at 4. Notably, Mother did not appeal from this

decision.

      Meanwhile, in the custody matter, Father had filed a petition to modify

custody on February 15, 2019.       In the petition, Father sought primary

custody.    The parties were unable to resolve the custody dispute during a

custody conference, and the trial court conducted hearings on Father’s

petition on May 24, 2019, and September 13, 2019.         While the custody

matter was pending, the temporary order from the PFA matter remained in

effect.

      During the custody hearings, the parties and other witnesses described

the contentious relationship between Father and Mother.        For example,

Father admitted during his testimony that his wife had called Mother’s

employer to report complaints about Mother’s behavior.




                                    -3-
J-S07031-20


      Mother was facing pending summary harassment, disorderly conduct,

and criminal mischief charges based upon two envelopes with Mother’s

return address which Father received in the mail. Enclosed in the envelopes

were Mother’s credit card statements and Mother and Father’s divorce

decree, both of which were smeared with a brown substance that looked and

smelled like feces.

      A caseworker for Bucks County Children and Youth Social Services

Agency testified that the agency had received three anonymous calls

alleging abuse of O.S. and O.S.’s half-sibling by Father.       As part of her

investigation, the caseworker contacted Mother, and Mother used some of

the same language as the anonymous caller when discussing her concerns

about Father with the caseworker.            After investigation, Bucks County

Children and Youth determined the reports against Father were unfounded.

      O.S. testified at both custody hearings regarding his complex feelings

about Mother and described various arguments and incidents between them.

He testified about his concerns regarding Mother’s volatility and rambling

discourse, including her verbal threat to crash the car and kill him that he

had testified about at the PFA hearing. N.T., 5/24/2019, at 131-34. At the

first hearing, O.S. stated that he loves Mother, but he wanted her to get

therapy before he saw her. By the second hearing, he testified that he was

okay with seeing her, but only for about an hour a week and he was too

scared to drive in the car with her.


                                       -4-
J-S07031-20


        At the conclusion of the September 13, 2019 hearing, the trial court

opined that the “case crie[d] out for a very simple solution.”              N.T.,

9/13/2019, at 84.       Because O.S. was almost 18 years old, the trial court

declined to enter an order directing O.S. to be with Mother and Father at

specific times. Instead, the trial court left it up to O.S. to determine when

he wants contact with Mother, observing that O.S. wanted to have some

contact with Mother, but was afraid to be with her. The trial court vacated

any current custody orders and declined to enter a new order of custody.

        Father timely filed a motion to reconsider the order vacating all

custody orders, citing a need for someone to oversee O.S.’s education and

health until O.S.’s 18th birthday.        Without conducting another hearing, the

trial court granted Father’s motion for reconsideration and entered an order

on October 1, 2019, awarding Father sole legal custody. Mother timely filed

a motion for reconsideration of the October 1, 2019 order, but the trial court

never ruled on her motion. Mother also timely filed a notice of appeal from

the October 1, 2019 custody order.4

        Mother now raises six issues on appeal, which we reorder for ease of

disposition.

        I.     Whether the trial court erred in failing to appoint a
               guardian ad litem [GAL] in this case despite the special
               needs of O.S.?

____________________________________________


4   Both Mother and the trial court complied with Pa.R.A.P. 1925.



                                           -5-
J-S07031-20


     II.     Whether the trial court erred as a matter of law in failing
             to conduct a proper competency evaluation prior to
             qualifying O.S. as a witness?

     III.    Whether the trial court erred            in    not   requiring   a
             psychological evaluation of Father?

     IV.     Whether the trial court failed to exercise impartiality in this
             case in that the court expressed biased and inappropriate
             opinions of Mother during closing remarks after the
             allegations against Mother had been proven false during
             the    trial  and    entertained    Father’s   motion       for
             reconsideration while ignoring Mother’s motion for
             reconsideration?

     V.      Whether the trial court committed an error of law when the
             court granted Father’s motion for reconsideration without
             additional testimony from the parties?

     VI.     Whether the trial court erred as a matter of law by failing
             to consider all of the factors for awarding custody under 23
             Pa.C.S. [§] 5328 before entering an order granting Father
             legal custody? Specifically, the court failed to address the
             special needs of O.S. regarding healthcare and education
             or Mother’s role as primary caregiver for O.S. since birth.

Mother’s    Brief   at 5-6   (numbering   supplied;        suggested   answers    and

unnecessary capitalization omitted; name designations changed).

     Before we consider the issues Mother presents on appeal, we address

a preliminary issue: whether the issues Mother presents are moot, or will

become moot, upon O.S.’s upcoming 18th birthday.                  We have said the

following regarding the mootness doctrine.

     As a general rule, an actual case or controversy must exist at all
     stages of the judicial process, or a case will be dismissed as
     moot. An issue can become moot during the pendency of an
     appeal due to an intervening change in the facts of the case or
     due to an intervening change in the applicable law. In that case,
     an opinion of this Court is rendered advisory in nature. An issue

                                      -6-
J-S07031-20


      before a court is moot if in ruling upon the issue the court cannot
      enter an order that has any legal force or effect.

In re J.A., 107 A.3d 799, 811-12 (Pa. Super. 2015) (citing In re D.A., 801

A.2d 614, 616 (Pa. Super. 2002) (en banc)). We may address mootness sua

sponte, “as we generally ‘cannot decide moot or abstract questions, nor can

we enter a judgment or decree to which effect cannot be given.’” E.B. v.

D.B., 209 A.3d 451, 461 (Pa. Super. 2019) (citing In re L.Z., 91 A.3d 208,

212 (Pa. Super. 2014) (en banc), rev'd on other grounds, 111 A.3d 1164

(Pa. 2015)).

      The issue in the instant case is whether we can enter an order with

any legal force or effect regarding the order governing O.S.’s legal custody,

given his impending 18th birthday. The Child Custody Act defines a child as

“[a]n unemancipated individual under 18 years of age.” 23 Pa.C.S. § 5322.

This Court has examined an older version of the Child Custody Act, which

defined child in a similar manner. In that case, this Court determined that a

trial court lacked subject matter jurisdiction under the child custody statute

to order the party’s intellectually disabled 18-year-old daughter to visit with

her mother, undergo a psychological examination, and attend family

counseling. Walker v. Walker, 523 A.2d 782, 784 (Pa. Super. 1987).

      Recently, this Court relied upon Walker to determine whether it could

render a decision in a custody appeal involving a child who had turned 18

during the pendency of the appeal.     This Court quoted the following from

Walker:

                                     -7-
J-S07031-20


       A “child” is defined in this Commonwealth for domestic relations
       purposes,     including    custody     proceedings,    as   “[a]ny
       unemancipated person under 18 years of age.” 23 Pa.C.S.[ ] §
       5302 [ (repealed effective Jan. 24, 2011) ]. The trial court's
       jurisdiction in these proceedings is limited to proceedings
       involving children. Though appellant functions at a moderate
       level of retardation, chronologically she was 18 years old at the
       time the trial court issued its order. Thus, because she was not a
       child at that time, the trial court was without proper subject
       matter jurisdiction. While other remedies may be available to the
       mother, she cannot compel appellant to visit her through this
       type of action.

A.R. v. H.P.R., 2019 WL 3383598, (Pa. Super. 2019) (unreported

memorandum at 3-4)5 (quoting Walker, 523 A.2d at 784)).

       Relying upon this passage, the A.R. Court concluded that “[b]ecause

[the c]hild is now 18 years old, neither [m]other nor [f]ather may be

awarded legal or physical custody of [the c]hild pursuant to the Act. … [The

c]hild is now free to live with [m]other, [f]ather, or neither parent.”     Id.

Accordingly, the Court concluded that the father’s appeal was moot and

dismissed the appeal. Id.

       We find A.R. to be persuasive as to the definition of child under the

Child Custody Act.      We observe that in the instant case, O.S. will turn 18

years old in May 2020.         Unless circumstances have changed, we presume

O.S. will still be in high school past his 18th birthday, as he was only in the

tenth grade at the time of the hearings. Nevertheless, his educational status

____________________________________________


5A.R. is a non-precedential opinion entered after May 1, 2019. Accordingly,
we cite to it for its persuasive value only. See Pa.R.A.P. 126(b)(2).



                                           -8-
J-S07031-20


has no bearing upon his parents’ ability to exercise legal or physical custody

over him pursuant to the Child Custody Act.         Other statutes relating to

children explicitly provide for the exercise of jurisdiction past the age of 18

when the child remains in school. See 42 Pa.C.S. § 6302 (defining a child

for purposes of the Juvenile Act as an individual who is under 18 years of

age, but also explicitly providing an exception that allows an individual to be

considered a child if the individual is under 21 and in school) and 23 Pa.C.S.

§§ 4321(2), (3) (mandating liability for child support for all “children who

are unemancipated and 18 years of age or younger,” and providing for

potential liability for “children who are 18 years of age or older”); see also

Blue v. Blue, 616 A.2d 628, 633 (Pa. 1992) (“Therefore, notwithstanding a

child reaching majority at age 18, a parental duty of support is owed until a

child reaches 18 or graduates from high school, whichever event occurs

later.”).

        In contrast, the language of the Child Custody Act does not provide

an exception to the definition of child for an individual who is 18 and still in

high school.   The definition of child refers only to the individual’s age and

emancipation status.    See 23 Pa.C.S. § 5322 (defining a child as “[a]n

unemancipated individual under 18 years of age”).            This language is

unambiguous, and we must apply the words of the statute in accordance

with their plain and obvious meaning.      Commonwealth v. Kirwan, 221

A.3d 196, 200 (Pa. Super. 2019).      Since O.S. will be 18 on his upcoming


                                     -9-
J-S07031-20


birthday, neither this Court nor the trial court will have subject matter

jurisdiction over O.S. at that point under the Child Custody Act.

       In reviewing Mother’s issues, we conclude that all of them are moot

because we are unable to provide the relief she seeks with an order that will

have legal force or effect.       In Mother’s first three issues, Mother contends

the trial court erred by failing to (1) appoint a GAL for O.S. in the custody

matter given his special needs;6 (2) conduct a proper competency evaluation

of O.S.;7 and (3) order Father to submit to a psychological evaluation.8

Mother’s fourth and fifth issues deal with the trial court’s failure to address


____________________________________________


6 In its discussion of this issue, the trial court referred to the appointment of
a GAL pursuant to the Juvenile Act, 42 Pa.C.S. §§ 6301-6375. See Trial
Court Opinion, 11/15/2019, at 11-13. That statute governs dependent
children and is inapplicable to the issue of whether the trial court erred by
failing to appoint a GAL in a custody matter pursuant to the Child Custody
Act. Appointment of a GAL in a custody matter is not mandatory. See
Pa.R.C.P. 1915.11-2 (“The court may, on its own motion or the motion of a
party, appoint a [GAL] to represent the best interests of the child in a
custody action.”) (emphasis added).

7 We observed that although Mother apparently had challenged O.S.’s
competency in the PFA matter, she neither appealed the trial court’s
determination of competency in the PFA matter nor objected to O.S.’s
competency in the custody matter. Moreover, Mother was the one who
called O.S. to testify at the September 13, 2019 custody hearing. See N.T.,
9/13/2019, at 53-55.

8 Even if issues one through three were not moot, we would not reach the
merits of these issues, as Mother has waived them by failing to present them
to the trial court in the first instance. See Pa.R.A.P. 302(a) (“Issues not
raised in the lower court are waived and cannot be raised for the first time
on appeal.”).



                                          - 10 -
J-S07031-20


her motion for reconsideration, and the court’s decision to grant Father’s

motion for reconsideration without a further hearing.9

       Even if we were to agree with Mother as to any of these issues, vacate

the October 1, 2019 order, and order further proceedings on remand after

correction of the alleged procedural defect, the proceedings on remand could

not be accomplished by the time O.S. turns 18 years old, rendering our

order without legal force or effect. The appellate rules permit the trial court

to proceed in accordance with this Court’s judgment or other order upon

remand of the record, which does not occur until thirty days after entry or

the judgment or other order. See Pa.R.A.P. 2572, 2591. Therefore, even if

we enter a final order in this matter before O.S. turns 18 years old, the trial

court will not be able to proceed on remand before it loses subject matter

jurisdiction. Therefore, the first five issues are moot.

       In her sixth and final issue, Mother contends that the trial court erred

by awarding Father sole legal custody in the October 1, 2019 reconsideration

____________________________________________


9 Even if issues four and five were not moot, we would not grant the relief
Mother seeks. The court was under no obligation to rule upon Mother’s
motion for reconsideration and was within its discretion to stand by its
original order. Moore v. Moore, 634 A.2d 163, 167 (Pa. 1993). In doing
so, we discern no bias by the trial court. The comments by the trial court to
which Mother directs our attention were all made in the context of the court
explaining why it was not going to order O.S. to visit with Mother, and all
were related to and supported by examples in the record. See N.T.,
9/13/2019, at 76-81. Regarding the trial court’s decision to grant Father’s
motion for reconsideration without conducting a further hearing, such
decision remains within its discretion. See Moore, 634 A.2d at 167-68.



                                          - 11 -
J-S07031-20


order without considering and articulating the statutorily-mandated factors

set forth at 23 Pa.C.S. § 5328(a). Mother’s Brief at 15.

       Subsection 5328(a) of the Child Custody Act, 23 Pa.C.S. §§ 5321-

5340, sets forth sixteen factors and specifies that “[i]n ordering any form of

custody, the court shall determine the best interest of the child by

considering all relevant factors, giving weighted consideration to those

factors which affect the safety of the child[.]”       23 Pa.C.S. § 5328(a)

(emphasis added). Subsection 5323(a) sets forth seven “types of custody”

the court may award if the custody type is in “the best interest of the child:”

sole, shared, primary, partial, or supervised physical custody, and shared or

sole legal custody.10 23 Pa.C.S. § 5323(a). This Court has interpreted these

statutory provisions to mean that “a trial court must apply the [subsection]

5328(a) factors and issue a written explanation of its decision when it orders

any of the seven forms of custody provided for by the Act [at subsection

5323(a)].” S.W.D. v. S.A.R., 96 A.3d 396, 401-02 (Pa. Super. 2014).

       The trial court offered the following analysis of this claim in its Rule

1925(a) opinion.

             The trial court was not required to address the custody
       factors under 23 Pa.C.S. [§] 5328[(a)] when it granted sole legal
       custody of O.S. [to Father.] The Superior Court has stated that
____________________________________________


10 The Child Custody Act defines legal custody as “[t]he right to make major
decisions on behalf of the child, including, but not limited to, medical,
religious and educational decisions.” 23 Pa.C.S. § 5322. Physical custody is
“[t]he actual physical possession and control over a child.” Id.



                                          - 12 -
J-S07031-20


     when a trial court does not change the underlying custody order,
     then the factors have not been “implicated directly.” M.O. v.
     J.T.R., 85 A.3d 1058, 1063 [(Pa. Super. 2014)].

            Granting Father’s motion for reconsideration did not
     change the underlying custody order entered during the [PFA]
     hearings. The custody order in this case was not entered in a
     traditional manner. During the [PFA] hearing, [O.S.], on his own
     accord, credibly told the trial court about an incident when
     Mother threatened to kill him. He expressed real fear and was
     afraid of Mother. Therefore, the trial court entered an order
     granting Father sole legal and sole physical custody. When this
     case was addressed in custody court, Father remained as the
     sole legal custodian only.

           The trial court vacated any custody provisions because of
     [O.S.’s] age and maturity, however when Father expressed
     concern over obtaining medical care for O.S.[,] the trial court
     simply reinstated Father’s previous status. It was in O.S.’s best
     interests for Father to be able to obtain medical care for him. No
     physical custody provisions were modified as a result of our
     granting Father’s motion for reconsideration.

Trial Court Opinion, 11/15/2019, at 10-11 (court designation altered;

unnecessary capitalization omitted).

     The trial court’s reliance upon M.O. is misplaced.    In that case, this

Court held that a trial court is not required to address the 16 statutory

factors set forth at subsection 5328(a) when it does not “make an award of

custody, but merely modifie[s] a discrete custody-related issue.” M.O., 85

A.3d at 1063. In that case, the court only addressed a “discrete and narrow

issue ancillary to a materially unchallenged custody arrangement,” which

was whether the father was required to be off from work while he had

custody of the children over summer vacation. Id. at 1059-60. This Court

concluded that subsection 5328(a) is not “implicated directly” if there is no

                                   - 13 -
J-S07031-20


change to “the underlying award of custody.” Id. at 1063. Because the trial

court did not decide physical or legal custody, or change the amount of

custodial time that either party had with the children, its failure to examine

the factors was not error. Id.

      Conversely, in the instant case, subsection 5328(a) was implicated

directly. The trial court claimed it simply reverted back to the PFA order by

awarding Father sole legal custody. What the trial court failed to appreciate

is that the PFA order was a temporary award of sole legal custody to

Father. See C.H.L., 214 A.3d at 1281 (“Custody wise, a PFA order is not

designed to impose anything but emergency relief.”). While the trial court

did not have to analyze the subsection 5328(a) custody factors to make a

temporary emergency award of custody pursuant to the PFA Act, id., it did

have to analyze the subsection 5328(a) custody factors to make a non-

temporary award of legal custody pursuant to the Child Custody Act,

S.W.D., 96 A.3d at 402.

      Father’s petition for reconsideration asked the court to institute an

order after all custody orders had been vacated, thereby “plac[ing] the issue

of [legal] custody before the trial court.”   Id. at 406.    Having recently

decided in September 2019 that no form of custody was in O.S.’s best

interest, the trial court now had to decide whether giving Father the right to

exercise legal custody was in O.S.’s best interest.   This decision “squarely

implicat[ed] an award of a form of custody under 23 Pa.C.S.[] § 5323(a),”


                                    - 14 -
J-S07031-20


and therefore required the trial court “to consider all the [subsection]

5328(a) best interest factors.” Id.

      Because the trial court did not analyze the subsection 5328(a) custody

factors when awarding Father legal custody, ordinarily we would vacate the

October 1, 2019 order, and “remand for preparation of an opinion that

addresses all the [subsection] 5328(a) best interest factors.”    Id. at 407.

However, as discussed supra, the remand and revised opinion could not be

accomplished by O.S.’s 18th birthday. Therefore, any order directing the trial

court to do so, even if entered before O.S. turns 18 years old, will have no

legal force and effect upon O.S.’s 18th birthday.   Accordingly, we conclude

that the sixth issue Mother presents is moot.

      Based on the foregoing, we dismiss Mother’s entire appeal as moot.

      Appeal dismissed.

      Judge King joins this opinion.

      Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2020




                                       - 15 -